Yesawich Jr., J.
(concurring in part and dissenting in part). While we agree with the majority’s conclusion that summary judgment was improperly granted in favor of defendant Brenda La France, we are also of the opinion that questions of fact preclude summary judgment with regard to defendant Frank Cook. Accordingly, we would reinstate the complaint against all defendants.
Although Cook may well have been confronted by an emergency situation when the northbound vehicle driven by defendant John La France crossed over into the southbound lane, the question of whether a party has responded reasonably to such a situation should ordinarily be left to the jury (see, Ferrer v Harris, 55 NY2d 285, 292-293; Davey v Ohler, 188 AD2d 726, 727; Ayotte v Gervasio, 186 AD2d 963, 964, affd 81 NY2d 1062). Only when an accident happens so quickly as to effectively present no opportunity for prevention (compare, Roman v Vargas, 182 AD2d 543, 544, with Gaeta v Morgan, 178 AD2d 732, 734), or when no evidence has been tendered from which it can be inferred that some evasive action could have been taken but was not (compare, Bavaro v Martel, 197 AD2d 813), is it appropriate to remove the question of negligence from the fact finder.
Notably, in this case, Cook’s deposition testimony establishes that the vehicles were 200 feet apart when he first saw the La France vehicle swaying and fishtailing, that they were still approximately 100 feet apart when it crossed the road into his lane, and that he was traveling at a speed of between 10 and 20 miles per hour. Although he applied the brakes, Cook admits that he did not attempt to steer off the road or out of the way. Given these circumstances, it would not necessarily be irrational for a trier of fact to decide that a reasonable person would have acted differently in light of the situation confronting him or her (see, Woolley v Coppola, 179 *768AD2d 991, 992). Moreover, in view of the snowy weather and slippery road conditions, a fact finder might conclude that the possibility of a driver losing control and slipping across the road was not wholly unforeseeable (see, Davey v Ohler, supra, at 727).
Crew III, J., concurs. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as dismissed the complaint against defendant Brenda La France, and, as so modified, affirmed.